In the

       United States Court of Appeals
                   For the Seventh Circuit

No. 12-1010

JAMES REYNOLDS,
                                                      Plaintiff-Appellant,

                                     v.

DANIEL M. TANGHERLINI,*
Administrator, United States
General Services Administration,
                                                     Defendant-Appellee.


              Appeal from the United States District Court
          for the Northern District of Illinois, Eastern Division.
                 No. 08 C 5837 — William T. Hart, Judge.



    ARGUED SEPTEMBER 18, 2012 — DECIDED DECEMBER 12, 2013



     Before FLAUM , SYKES, and TINDER, Circuit Judges.


*
 Pursuant to Federal Rule of Appellate Procedure 43(c), we have substi-
tuted Daniel M . Tangherlini for M artha N. Johnson as the named
defendant-appellee.
2                                                     No. 12-1010

    SYKES, Circuit Judge. James Reynolds was 62 years old when
his employer, the U.S. General Services Administration
(“GSA”), passed him over for a promotion in favor of a
32-year-old employee. Reynolds sued the GSA Administrator
alleging that the agency discriminated against him on the basis
of age in violation of the “federal sector” provision of the Age
Discrimination in Employment Act (“ADEA”), 29 U.S.C.
§ 633a. He also brought claims under Title VII of the Civil
Rights Act of 1964 (“Title VII”), 42 U.S.C. § 2000e-16, alleging
discrimination on the basis of race and sex, and claims for
retaliation in violation of both the ADEA and Title VII.
    The district court disposed of the retaliation claims on
summary judgment for failure to exhaust administrative
remedies, and Reynolds dropped his claims of racial and sex
discrimination. Then after a three-day bench trial, the district
court rejected the age-discrimination claim for lack of eviden-
tiary support and refused to allow Reynolds to amend his
complaint to add new claims. Reynolds appeals.
    The most important issue in this case is one of first impres-
sion in this circuit: Does the ADEA’s federal-sector provision,
29 U.S.C. § 633a(a), require the plaintiff to prove that age was
the but-for cause of the challenged personnel action? Reynolds
argues that it does not, and his reading of § 633a(a) has support
from a decision of the D.C. Circuit that interprets the statute as
authorizing “mixed motives” claims. See Ford v. Mabus,
629 F.3d 198 (D.C. Cir. 2010). The Supreme Court’s decisions in
University of Texas Southwestern Medical Center v. Nassar, 133 S.
Ct. 2517 (2013), and Gross v. FBL Financial Services, Inc., 557 U.S.
167 (2009), give us reason to question that holding. The GSA
No. 12-1010                                                           3

Administrator has sidestepped the issue, arguing instead that
the district court’s findings defeat the age-discrimination claim
regardless of whether a but-for requirement or a more lenient
“mixed motives” standard applies. We agree, and so we leave
the causation question for another case when the legal stan-
dard makes a difference and has been more completely briefed.
The judgment is affirmed.


                           I. Background
    Reynolds, a 62-year-old white male with more than
30 years’ experience with GSA, was passed over for a promo-
tion in May 2005. Then a Building Management Specialist,
Reynolds applied for a position as a Building Manager. But
Antoine Bell, a 32-year-old black employee, got the nod over
Reynolds and three other candidates, all of whom were older
than 40. Kenneth Kipnis, the Supervisory Property Manager,
made the decision. Kipnis did not interview any of the candi-
dates before deciding who would get the promotion. Instead,
he relied on his knowledge of and experience with the five
candidates, together with a review of their résumés, education,
and specialized experience and abilities.
    After losing the promotion,1 Reynolds met with a counselor
in the GSA’s equal employment opportunity (“EEO”) office


1
  Two months later, in July 2005, Reynolds unsuccessfully sought another
promotion— to a Contract Specialist position— and his lawsuit initially
encom passed this decision as well. The district court granted summary
judgment for the GSA Administrator on this claim, and Reynolds has not
challenged that determination on appeal.
4                                                   No. 12-1010

and thereafter filed a handwritten administrative complaint
asserting multiple claims of employment discrimination. One
of his claims was that he had been harassed for unspecified
“whistleblowing” activities. He also generally alleged that an
“environment [of] harassment” existed at the agency. The EEO
office informed Reynolds that it would only investigate claims
that the GSA had discriminated or retaliated against him on
the basis of race, color, sex, or age.
    In response Reynolds urged Laveda Jarrett, GSA’s Regional
EEO Manager, to review his claim of “harassment.” He noted
that his initial complaint had incorporated by reference an
arbitration hearing and his EEO counselor’s notes, evidence
that he believed would provide Jarrett with the factual basis for
his claims. But he did not give her anything more specific
about the arbitration—such as a transcript of the hearing—and
Jarrett informed Reynolds that his reliance on the EEO coun-
selor’s notes was insufficient because they lacked the factual
detail necessary to permit the EEO office to investigate.
    Jarrett specifically invited Reynolds to provide her with
factual support for the alleged harassment, but the record does
not indicate that Reynolds ever did so. Instead, he vaguely
claimed that at an unspecified time in the past, GSA officials
who were serving as officers at a Chicago credit union
“undermin[ed]” the labor union for which Reynolds served as
an officer. He also claimed that other GSA officials were
responsible for creating a “culture fostering harassment,” but
again he provided no factual specifics other than the name of
one of the officials. Based on the lack of factual detail and the
apparent absence of any connection to cognizable employment
No. 12-1010                                                       5

discrimination, the EEO office did not investigate Reynolds’s
generalized claim of “harassment.”
    The rest of Reynolds’s administrative complaint concerned
his allegations of discrimination based on age and race. The
EEO office disposed of these claims summarily, and on
administrative appeal the Equal Employment Opportunity
Commission (“EEOC”) affirmed.
    Reynolds then sued the GSA Administrator alleging
(1) discrimination and hostile work environment based on his
age in violation of the ADEA, 29 U.S.C. § 633a; (2) discrimina-
tion and hostile work environment based on his race and sex
in violation of Title VII, 42 U.S.C. § 2000e-16; and (3) retaliation
for engaging in activity protected by the ADEA and Title VII.
The GSA Administrator moved for summary judgment,
arguing that Reynolds had not exhausted administrative
remedies with respect to his retaliation claims and that the
remaining claims failed for lack of evidentiary support.
Reynolds responded that what he presently was calling his
“retaliation” claims he had referred to as “harassment” during
the administrative process. The district court agreed with the
GSA Administrator that Reynolds failed to exhaust his
retaliation claims and declined to consider them further, and
denied the balance of the motion.
    Reynolds then abandoned all but his age-discrimination
claim, which was tried to the court. Prior to closing argument,
Reynolds moved to amend his complaint under Rule 15(b)(2)
of the Federal Rules of Civil Procedure to add a new retaliation
claim under the Rehabilitation Act, see 29 U.S.C. § 794, which
incorporates certain provisions of the Americans with Disabili-
6                                                  No. 12-1010

ties Act (“ADA”), 42 U.S.C. §§ 12101 et seq. The motion was
premised on Kipnis’s testimony during the bench trial.
    Kipnis testified that one of the factors that contributed to
his decision not to promote Reynolds was a negative experi-
ence he had with him over an issue of ADA compliance. At the
time of the incident, Reynolds worked for a GSA office that
was responsible for inspecting leased locations. The office
conducted two types of inspections: initial-acceptance inspec-
tions, which ensured that buildings complied with the govern-
ment’s specifications before a lease was accepted; and periodic
inspections, which ensured ongoing compliance with the terms
of existing leases. Reynolds had conducted a periodic inspec-
tion on a building that the government was leasing in Chicago
and for which Kipnis was responsible. Reynolds had identified
what he thought were ADA accessibility deficiencies in the
restrooms, and he thought the landlord should be ordered to
correct the deficiencies immediately. Kipnis disagreed. The
deficiencies were minor (“tolerance deficiencies,” he called
them), and the cost to correct them ultimately would be borne
by the government under the terms of the existing lease.
Because no disabled employees worked at that location at the
time and the tenant agency was not complaining, Kipnis
decided to simply notify the landlord about the deficiencies
and the need to remedy them in the future. Reynolds was
uncooperative and seemed unwilling to accept the decision,
which was Kipnis’s to make. Kipnis testified that he took
Reynolds’s resistence into account when evaluating his
interpersonal skills in connection with the promotion decision.
No. 12-1010                                                    7

    Reynolds argued that Kipnis’s testimony supported a new
claim that he was denied the promotion because he engaged in
activity protected by the ADA. He also sought to add a claim
pursuant to Rule 15(b)(1) for violation of the Whistleblower
Protection Act, 5 U.S.C. § 1221, based on (as far as we can tell)
unspecified complaints he made in October 2000 attempting to
draw attention to what he perceived as waste and mismanage-
ment at the GSA in connection with a purchase of property.
The district court denied both motions to amend.
    Following trial, the district court entered written findings
of fact and conclusions of law rejecting the age-discrimination
claim for lack of evidentiary support. Reynolds then renewed
his motion to add a Rehabilitation Act retaliation claim to his
complaint and moved for a new trial on that claim. The district
court denied the motion and entered final judgment. This
appeal followed.


                        II. Discussion
    Reynolds challenges the district court’s refusal to consider
his retaliation claims based on failure to exhaust administrative
remedies. He also attacks the court’s findings of fact and
conclusions of law following the bench trial on his age-discrim-
ination claim, arguing primarily that the court applied the
wrong causation standard. Finally, he contends that the court
should have permitted him to amend his complaint pursuant
to Rule 15(b)(1) and (2) to add a retaliation claim under the
Rehabilitation Act and a claim under the Whistleblower
Protection Act.
8                                                               No. 12-1010

A. Retaliation Claims/Administrative Exhaustion
    The district court entered summary judgment for the GSA
Administrator on Reynolds’s retaliation claims based on his
failure to exhaust administrative remedies.2 Reynolds argues
that this was error. Our review is de novo. See Bohac v. West,
85 F.3d 306, 308–09 (7th Cir. 1996); see also Ajayi v. Aramark Bus.
Servs., Inc., 336 F.3d 520, 526–27 (7th Cir. 2003). Because
Reynolds alleged two claims of retaliation, one under Title VII
and another under the ADEA, we consider each statute in
turn.3


2
  In ruling on the Administrator’s motion for summary judgment, the
district court held that Reynolds failed to exhaust his Title VII and ADEA
retaliation claims and simply declined to consider them further. We treat
this disposition as the entry of partial summary judgment. See F ED . R. C IV .
P. 12(d); Smith v. Potter, 445 F.3d 1000, 1006 n.14 (7th Cir. 2006).

3
 The Supreme Court has held that the so-called “federal sector” provision
of the ADEA “prohibits retaliation against a federal employee who
complains of age discrimination.” Gomez-Perez v. Potter, 553 U.S. 474, 491
(2008). We previously have assumed that the federal-sector provision of
Title VII, 42 U.S.C. § 2000e-16, likewise encompasses a claim for retaliation.
See Hale v. Marsh, 808 F.2d 616, 619 (7th Cir. 1986) (noting that the Ninth
Circuit adopted this interpretation and that the parties didn’t object to it);
see also, e.g., Coleman v. Donahoe, 667 F.3d 835, 859–62 (7th Cir. 2012)
(analyzing a retaliation claim brought against the Postmaster General
without discussing whether retaliation is covered by the federal-sector
provision); Mlynczak v. Bodman, 442 F.3d 1050, 1060–61 (7th Cir. 2006)
(citing the private-sector provision for the proposition that the district court
“correctly acknowledged that Title VII prohibits” retaliation); Rennie v.
Garrett, 896 F.2d 1057 (7th Cir. 1990) (permitting a retaliation claim to go
forward without discussing whether such a claim is available under
                                                                 (continued...)
No. 12-1010                                                                   9

    1. Title VII Retaliation
     Before filing suit under Title VII, a federal employee must
exhaust his administrative remedies. See Hill v. Potter, 352 F.3d
1142, 1145 (7th Cir. 2003) (“Title VII does not authorize the
filing of suit until the plaintiff has exhausted his administrative
remedies … .” (citing 42 U.S.C. § 2000e-16(c))). “Exhaust” in
this context means that the claimant must comply with the
relevant preconditions to bringing a lawsuit, including filing a
timely complaint with the agency after contacting an EEO
counselor. See generally 29 C.F.R. § 1614; see also Brown v. Gen.
Servs. Admin., 425 U.S. 820, 832 (1976) (describing a prior
version of § 2000e-16(c) as providing certain “preconditions”
for filing a civil action and summarizing those preconditions);
Hill, 352 F.3d at 1145 (explaining that prior to filing suit, a
Title VII plaintiff must receive a right-to-sue letter indicating
that he will not be afforded administrative relief). These
preconditions do not require a claimant to pursue an adminis-
trative appeal of the decision rendered by his employer’s EEO
office, nor do they require that a claimant wait for a lagging
agency—one that keeps the claimant waiting for more than
180 days—to make a decision before filing suit. See 42 U.S.C.
§ 2000e-16(c) (providing that federal employees may file a civil
action in federal court within 90 days of receiving a notice of
final action by either an agency in the first instance or by the
EEOC on administrative appeal, or after 180 days of initiating


3
 (...continued)
Title VII’s federal-sector provision). For purposes of this analysis, we also
assume that the federal-sector provision of Title VII prohibits retaliation. See
Gomez-Perez, 553 U.S. at 488 n.4 (declining to address the question).
10                                                   No. 12-1010

either a charge with the agency or an appeal with the EEOC);
29 C.F.R. § 1614.407 (same).
    In Title VII cases, the scope of the complaint brought before
the administrative agency limits the scope of subsequent civil
proceedings in federal court; in other words, plaintiffs may
pursue only those claims that could reasonably be expected to
grow out of the administrative charges. See Dear v. Shinseki,
578 F.3d 605, 609 (7th Cir. 2009); Ajayi, 336 F.3d at 527; Rush v.
McDonald's Corp., 966 F.2d 1104, 1110 (7th Cir. 1992). The scope
of an administrative charge brought against a private-sector
employer is determined by examining the claims that were
“brought to [the EEOC’s] attention,” not by whether the EEOC
actually considered or disposed of a given claim. Rush,
966 F.2d at 1112. This principle also applies to claims brought
under Title VII’s federal-sector provision. Cf. Pacheco v. Mineta,
448 F.3d 783, 788 n.6 (5th Cir. 2006) (“Because the presently
relevant scope of the exhaustion requirement is the same for
both federal and private employees, we freely cite to both
federal and private-sector employment-discrimination cases
here.”).
    Here, Reynolds failed to bring his Title VII retaliation claim
to the attention of the GSA’s EEO office in a manner sufficient
to preserve his claim. Although he attempted to include a claim
of “harassment” as part of the complaint he filed with the EEO
office, he did not provide enough details to allow an EEO
officer to investigate. He informed Jarrett, the Regional EEO
Manager, that he thought he had a valid “harassment” claim,
but he never accepted Jarrett’s multiple invitations to provide
factual specifics. The most he said was that when he was an
No. 12-1010                                                      11

officer of a union at some unspecified time, GSA management
had interfered with the union’s financial records. He also told
Jarrett that he would provide her with the transcript of an
arbitration hearing that he said would contain relevant details,
but there is no indication that he ever did so. Reynolds also
claimed that he discussed these “harassment” allegations with
his EEO counselor, but Jarrett’s review of the counselor’s notes
did not reveal factual specifics sufficient to permit the EEO
office to investigate a Title VII retaliation claim.
    We have held that “while technicalities are particularly
inappropriate in a statutory scheme like Title VII in which
laymen, unassisted by trained lawyers, initiate the process, the
requirement of some specificity in an EEOC charge is not a
mere technicality.” Cheek v. W. & S. Life Ins. Co., 31 F.3d 497,
501 (7th Cir. 1994) (brackets and internal quotation marks
omitted); see also Hill, 352 F.3d at 1146 (holding that a failure to
cooperate with the EEOC constitutes failure to exhaust
administrative remedies). Here, Reynolds failed to provide
minimally adequate factual specificity to allow the EEO office
to conduct an investigation, and what he did provide had
nothing whatsoever to do with protected activity under
Title VII. He cannot haul the GSA into court to defend against
a claim that it didn’t have a sufficient basis to investigate or
address.
    Reynolds argues that even if he failed to bring his retalia-
tion claim to the EEO office’s attention, the claim is nonetheless
similar enough to the discrimination claims that the EEO office
did investigate that the district court should not have refused
to address it. It is true that in determining whether federal-
12                                                     No. 12-1010

court allegations fall within the scope of an administrative
charge, “we look to whether the allegations are like or reason-
ably related to” the charges that were actually brought before
the agency. Ezell v. Potter, 400 F.3d 1041, 1046 (7th Cir. 2005); see
also Sitar v. Ind. Dep’t of Transp., 344 F.3d 720, 726 (7th Cir.
2003). But to be “like or reasonably related to” an administra-
tive charge, the relevant claim and the administrative charge
must, at minimum, “ ‘describe the same conduct and implicate
the same individuals.’ ” Dear, 578 F.3d at 609 (quoting Ezell,
400 F.3d at 1046).
    Our best deciphering of Reynolds’s allegations of retaliation
is that the alleged retaliatory conduct consisted of a hostile
work environment that sprang from his activity as a union
officer and occurred long before the adverse promotion
decision pertaining to the Building Manager position. Again,
these allegations have nothing to do with the discrimination
claims that were actually brought before the EEO office, nor
are they cognizable as retaliation for activity protected by
Title VII. The district court correctly held that the Title VII
retaliation claim could not go forward based on the failure to
exhaust administrative remedies.


     2. ADEA Retaliation
   The ADEA offers federal employees two independent
routes to court: They may file a complaint with the EEOC and
comply with the EEOC’s complaint procedures (an
administrative-exhaustion route akin to Title VII’s), or they
may go directly to court after providing the EEOC with “not
No. 12-1010                                                               13

less than thirty days’ notice of an intent to file” a claim.4
29 U.S.C. § 633a(d); see also Stevens v. Dep’t of Treasury, 500 U.S.
1, 5 (1991) (describing the two methods by which a federal
employee can reach a district court with an ADEA claim).
Because the applicable regulations governing the
administrative-exhaustion route require the aggrieved party to


4
 We have held that filing a complaint with the EEO office of the agency that
allegedly engaged in the discriminatory conduct is equivalent to filing a
complaint with the EEOC for purposes of 29 U.S.C. § 633a(d). See Bohac v.
West, 85 F.3d 306, 309–10 (7th Cir. 1996). Thus, an em ployee who files a
complaint with the federal agency’s EEO office and complies with the
relevant regulations thereafter need not file an administrative appeal or a
separate complaint or notice of intent to sue with the EEOC to bring suit in
federal court. To the extent that Rann v. Chao, 346 F.3d 192, 198 (D.C. Cir.
2003), expresses disagreement with our decision, we respectfully suggest
that Rann misreads Bohac. We have never disputed the Rann court’s
statement that a plaintiff who wants to satisfy § 633a(d) by the alternative
method of filing a notice of intent to sue with the EEOC “must transmit his
intent-to-sue notice to the EEOC itself.” Id. Our holding in Bohac was simply
that when a plaintiff chooses instead to satisfy § 633a(d) by pursuing
administrative remedies, filing a complaint with the em ploying agency’s
EEO office rather than with the EEOC itself satisfies the statutory condition
that the plaintiff “file[] a complaint concerning age discrimination with the
Commission,” 29 U.S.C. § 633a(d), because there is a “significant sharing of
responsibilities between the EEOC and the agencies under the regulatory
scheme,” Bohac, 85 F.3d at 310. This is consistent with Rann, see 346 F.3d at
195 (stating that plaintiffs other than those who provide notice to the EEOC
“must have ‘filed’ an appropriate administrative com plaint” in order to
bring suit in federal court and citing the regulation requiring that the
complaint be filed with the complainant’s agency), consistent with the
applicable regulations, see 29 C.F.R. §§ 1614.106(a), .201(c)(2), and also
consistent with the opinions of other courts that have considered the issue,
see, e.g., Shelley v. Geren, 666 F.3d 599, 605 & n.1 (9th Cir. 2012).
14                                                   No. 12-1010

meet with an EEO office counselor prior to filing a complaint,
we have explained that the purpose underlying both alterna-
tives is to allow the EEO office or the EEOC “to attempt
conciliation.” Bohac, 85 F.3d at 310 (internal quotation marks
omitted).
    With respect to the administrative-exhaustion route, the
ADEA requires the EEOC to “provide for the acceptance and
processing of complaints of discrimination in Federal employ-
ment on account of age.” 29 U.S.C. § 633a(b)(3). The EEOC’s
procedural regulations for ADEA charges are, in turn, the same
as those governing Title VII charges. See 29 C.F.R. §§ 1614.103,
.201, .407. The applicable statutory provisions and regulations
do not address the permissible scope of a civil action in federal
court after bringing an administrative charge. But there is no
relevant difference between the ADEA and Title VII in this
regard, so we will apply the same rule: A plaintiff bringing a
civil action under the ADEA against a federal employer may
bring claims actually charged in the administrative proceeding
and also claims that are “like or reasonably related to” the
administrative charges. See Shelley v. Geren, 666 F.3d 599, 606
(9th Cir. 2012) (applying the “like or reasonably related to”
standard to claims brought under the federal-sector provision
of the ADEA).
    Reynolds appears to premise his ADEA retaliation claim on
the same allegations that form the basis for his Title VII
retaliation claim. The only difference is the statute invoked. For
the reasons we have already explained, Reynolds cannot
succeed in using the ADEA’s administrative-exhaustion route
to federal court.
No. 12-1010                                                  15

    That leaves only the ADEA-specific method of providing
the EEOC with notice of intent to sue at least 30 days in
advance of bringing a lawsuit. Here, although Reynolds
notified Jarrett via email that he wanted the EEO office to
consider his “harassment” claims, and although he said he
would “bring the case to the EEOC” if “harassment” was not
included in the final complaint investigation, he does not claim
to have provided notice to the EEOC of his intent to sue. He
therefore failed to satisfy § 633a(d), and the district court
properly refused to consider the ADEA retaliation claim based
on failure to exhaust administrative remedies.


B. Federal-Sector Age-Discrimination Claim
    We turn now to the substance of Reynolds’s age-discrimina-
tion claim. The ADEA provision applicable to employment
within the federal government provides as follows: “All
personnel actions affecting employees or applicants for
employment who are at least 40 years of age … [in various
federal government posts] shall be made free from any
discrimination based on age.” 29 U.S.C. § 633a(a). This so-
called “federal sector” provision applies to many federal
agencies and departments, including the GSA and other
executive agencies. See id. § 633a(a); 5 U.S.C. § 105 (defining
“executive agencies”). Reynolds had the burden of proving
that Kipnis’s decision not to promote him to Building Manager
violated § 633a(a). The district court concluded after a bench
trial that he had failed to carry his burden and entered judg-
ment for the GSA Administrator. Reynolds contends that the
court applied the wrong standard of causation.
16                                                  No. 12-1010

    In Gross the Supreme Court held that 29 U.S.C. § 623, the
ADEA section applicable to private-sector employers, requires
proof that age was the but-for cause of the challenged employ-
ment action; “mixed motives” claims are not authorized.
557 U.S. at 177 (“[U]nder § 623(a)(1), the plaintiff retains the
burden of persuasion to establish that age was the ‘but-for’
cause of the employer’s adverse action.”). Section 623 provides
as follows:
       It shall be unlawful for an employer—
              (1) to fail or refuse to hire or to dis-
          charge any individual or otherwise dis-
          criminate against any individual with
          respect to his compensation, terms, condi-
          tions, or privileges of employment,
          because of such individual’s age … .
29 U.S.C. § 623(a). This section applies to private employers,
employment agencies, and labor organizations, and also to
state and local governments. See id. § 623(a)–(c) (prohibiting
any “employer,” “employment agency,” or “labor organiza-
tion” from discriminating against employees or applicants
because of age); id. § 630(b) (defining “employer” to include,
among other things, most private businesses and state or local
governments or agencies).
    The Supreme Court’s decision in Gross rests largely on the
statute’s use of the phrase “because of age,” which in ordinary
parlance means that “age was the ‘reason’ that the employer
decided to act.” 557 U.S. at 176. The Court distanced itself from
the judicially implied “mixed motives” theory of employment
discrimination under Title VII announced in Price Waterhouse
No. 12-1010                                                   17

v. Hopkins, 490 U.S. 228, 244–47 (1989). Gross, 557 U.S. at 174.
The burden-shifting, mixed-motives framework of Price
Waterhouse was later codified—but only in part—in the Civil
Rights Act of 1991. Id.; see also Nassar, 133 S. Ct. at 2525–26.
Because Congress did not also amend the ADEA to include a
mixed-motives framework, the Court confined its inquiry to
the text of § 623(a) and concluded that it did not authorize
mixed-motives age-discrimination claims. Gross, 557 U.S. at
175. Instead, a plaintiff proceeding under § 623(a) “must prove
by a preponderance of the evidence … that age was the ‘but-
for’ cause of the challenged employer decision.” Id. at 177–78.
    Reynolds argues that because § 633a, the federal-sector
provision of the ADEA, is phrased differently than § 623(a), its
private-sector counterpart, Gross is inapposite and a more
lenient standard of causation applies. This argument finds
support in Ford v. Mabus, in which a divided panel of the
D.C. Circuit held that a plaintiff proceeding under § 633a need
only prove that age was “a factor in the challenged personnel
action,” not the but-for cause of it. 629 F.3d at 206. The panel
majority in Ford focused on the different phrasing of the
federal-sector provision—“[a]ll personnel actions affecting
[federal employees] … shall be made free from any discrimina-
tion based on age”—and concluded that a looser standard of
causation applies. 29 U.S.C. § 633a(a); Ford, 629 F.3d at 205–06.
The court held that the “sweeping language” of the federal-
sector provision requires that age must not “bleed into particu-
lar personnel decisions” at all because “any amount of discrimi-
nation tainting a personnel action, even if not substantial,
means that the action was not ‘free from any discrimination
18                                                    No. 12-1010

based on age.’ ” Ford, 629 F.3d at 206 (emphasis added).
“ ‘Any,’ after all, means any.“ Id.
    Judge Henderson disagreed and wrote separately, unwill-
ing to endorse the panel majority’s holding that § 633a requires
“a lesser quantum of proof than does section 623.” Id. at 208
(Henderson, J., concurring). She doubted that “Congress
intended, simply by dint of section 633a’s different phrasing,
to set up a legal framework for the federal government so
totally at odds with that for a private employer.” Id. In her
view the majority’s interpretation was all the more doubtful in
light of the Supreme Court’s “flat declaration” in Gross that
“the mixed-motives theory ‘is never proper in an ADEA
case,’ ” as well as the Court’s “criticism [in Gross] of the
burden-shifting framework set forth in Price Waterhouse.” Id.
(quoting Gross, 557 U.S. at 170).
    The D.C. Circuit is the only one of our sister circuits to have
undertaken an in-depth analysis of the causation standard in
§ 633a. The Ninth Circuit has held that but-for causation is
required for federal-sector ADEA claims, but did not engage
directly with the statutory language. See Shelley, 666 F.3d at 607
(holding that a federal-sector plaintiff “must prove at trial that
age was the ‘but-for’ cause of the employer’s adverse action”).
The First and Fifth Circuits have noted the issue but not
resolved it. See Velazquez-Ortiz v. Vilsack, 657 F.3d 64, 74 (1st
Cir. 2011); Leal v. McHugh, 731 F.3d 405, 411–12 (5th Cir. 2013).
   We have not had occasion to address the causation stan-
dard applicable to federal-sector ADEA claims under § 633a.
Left without clear guidance from this court, the district court
hedged, applying both a but-for causal standard and a more
No. 12-1010                                                    19

lenient “motivating factor” standard and concluding that
Reynolds failed to establish causation under either standard.
The GSA Administrator takes no position on the proper
standard of causation and simply urges us to affirm the
judgment based on the district court’s alternative findings.
    We acknowledge the need for an authoritative decision on
this issue in our circuit, but we hesitate to weigh in without the
benefit of the government’s views on the matter. There is no
question that § 633a is phrased differently than § 623(a), the
private-sector provision of the ADEA at issue in Gross.
Whether the difference in statutory language is enough to
distinguish Gross is a close and difficult question, as the split
decision in the D.C. Circuit attests. We have previously given
Gross a broad reading, construing it as a turning point for
determining the causation standard in federal antidiscrimina-
tion laws in general. See Serwatka v. Rockwell Automation, Inc.,
591 F.3d 957, 961 (7th Cir. 2010).
    The Supreme Court’s recent decision in Nassar, 133 S. Ct. at
2525–30, suggests that we have been right to read Gross
broadly. In Nassar the Court held that retaliation claims under
Title VII require traditional but-for causation, not a lesser
“motivating factor” standard of causation. Id. at 2534. The
Court reiterated that “[c]ausation in fact—i.e., proof that the
defendant’s conduct did in fact cause the plaintiff’s injury—is
a standard requirement of any tort claim … ,” id. at 2524, and
this standard “requires the plaintiff to show that the harm
would not have occurred in the absence of—that is, but
for—the defendant’s conduct,” id. at 2525 (internal quotation
marks omitted). This is the “background against which
20                                                  No. 12-1010

Congress legislated in enacting Title VII,” id., and the same is
certainly true of the ADEA. As it had in Gross, the Court
cautioned against displacing the traditional requirement of but-
for causation unless explicit statutory language specifies a
more lenient standard. Id. at 2528–29.
    Accordingly, there may be good reason to question the D.C.
Circuit’s interpretation of § 633a in Ford. But we need not
decide the matter here. The district court made alternative
findings that Reynolds’s age was neither the but-for cause of
Kipnis’s promotion decision nor “a motivating factor” in the
decision. We agree with the GSA Administrator that these
findings are amply supported by the record.


C. The District Court’s Findings
    Findings of fact entered after a bench trial are reviewed for
clear error. Winforge, Inc. v. Coachmen Indus., 691 F.3d 856, 868
(7th Cir. 2012). The same standard applies to the court’s
application of the law to the facts. Id. Under the clear-error
standard, we will not reverse unless, after reviewing all the
evidence, we are left with “ ‘the definite and firm conviction
that a mistake has been committed.’ ” Anderson v. City of
Bessemer City, N.C., 470 U.S. 564, 573 (1985) (quoting United
States v. U.S. Gypsum Co., 333 U.S. 364, 395 (1948)). As long as
the district court’s conclusions are “plausible in light of the
record viewed in its entirety,” we will not disturb them.
Fyrnetics (Hong Kong) Ltd. v. Quantum Grp., Inc., 293 F.3d 1023,
1028 (7th Cir. 2002).
No. 12-1010                                                    21

    The district judge found that Reynolds “did not prove that
he would have been promoted if everything else were the same
except that he was younger than age 40 or that his age was a
motivating factor in denying his promotion.” These findings
are not clearly erroneous. Although Bell was the youngest of
the five candidates and Reynolds thus had more experience,
the district court credited Kipnis’s testimony that experience
was not the sole factor he considered in making the promotion
decision. Specifically, the court credited Kipnis’s testimony that
the new Building Manager needed strong interpersonal skills
because the building in question was undergoing a transition
in occupancy. The new manager needed to work well with the
transition team that had been assembled to effectuate the
transition. Bell was already a member of that team and had a
track record of working well with other team members.
    Moreover, the Building Manager would be the first point of
contact for agency personnel in the building and therefore
would need to interact extensively with building tenants and
agency representatives. The Building Manager was responsible
for the basic maintenance, administration, and operation of the
building, but also was tasked with “improving customer and
client agency satisfaction with building services.” Kipnis
testified that Bell had better interpersonal skills than Reynolds
and was the best fit for the Building Manager position. The
district court as finder of fact was entitled to credit that
testimony.
   Reynolds argues that Kipnis’s failure to interview him is
evidence that the promotion decision was motivated by age
discrimination. Reynolds was not treated any differently from
22                                                               No. 12-1010

the other candidates in this regard; in fact no one was inter-
viewed. Kipnis’s decision not to interview any of the candi-
dates was consistent with the relevant provision of the
collective-bargaining agreement governing the selection
process, which provided that if “one candidate is interviewed,
all candidates in that category must be interviewed.” Reynolds
argues that because Kipnis worked closely with Bell, he
effectively conducted “the equivalent of many interviews”
with him and therefore violated the collective-bargaining
agreement by not interviewing Reynolds and the other
candidates. This is a stretch. Even if accepted, this strained
view of the facts would show only that Kipnis violated the
collective-bargaining agreement, not that he committed age
discrimination. There is no evidence to support an inference
that the collective-bargaining agreement was being used as a
pretext to justify age discrimination.5


D. Rule 15(b) Motions
   Finally, Reynolds challenges the district court’s denial of his
motion to amend the pleadings during trial and his motion for
a new trial. Our review is for abuse of discretion. Aldridge v.


5
  Reynolds also argues for the first tim e on appeal that the failure to
interview him is itself a discriminatory personnel action in violation of the
ADEA. In civil cases “[a]rguments not raised in the district court are
considered waived on appeal” unless exceptional circumstances justify
application of the plain-error doctrine. Brown v. Auto. Components Holdings,
LLC, 622 F.3d 685, 691 (7th Cir. 2011); see also Moore ex rel. Estate of Grady v.
Tuleja, 546 F.3d 423, 430 (7th Cir. 2008) (explaining that plain-error review
is rarely applied in civil cases). There are no exceptional circumstances here.
No. 12-1010                                                      23

Forest River, Inc., 635 F.3d 870, 875 (7th Cir. 2011) (citing
Trustmark Ins. Co. v. Gen. & Cologne Life Re of Am., 424 F.3d 542,
553 (7th Cir. 2005)) (motion to amend the pleadings); Whitehead
v. Bond, 680 F.3d 919, 927 (7th Cir. 2012) (motion for a new
trial).
     Rule 15(b)(2) provides that issues “tried by the parties’
express or implied consent” must be treated in all respects as
if raised in the pleadings, and a party may move “at any time,
even after judgment,” to amend the pleadings to conform to
the evidence. FED . R. CIV . P. 15(b)(2). The standard for a motion
under Rule 15(b)(2) is “ ‘whether the opposing party had a fair
opportunity to defend and whether he could have presented
additional evidence had he known sooner the substance of the
amendment.’ ” Aldridge, 635 F.3d at 875 (quoting In re Rivinius,
Inc., 977 F.2d 1171, 1175 (7th Cir.1992)). A district court is “well
within its discretion” to deny a motion seeking to add a new
theory of liability if the defendant has not consented to it. Id. at
875–76.
    Reynolds sought to amend his complaint to add a retalia-
tion claim under the Rehabilitation Act. Nothing in the record
suggests that the GSA Administrator consented to try this
claim. Indeed, before closing argument, Reynolds had never
before mentioned this theory of liability.
    Reynolds argues that Kipnis’s testimony about the ADA
restroom-compliance dispute constitutes implied consent to try
the new claim. Not so. First, a court will not imply a party’s
consent to try an unpleaded claim “merely because evidence
relevant to a properly pleaded issue incidentally tends to
establish an unpleaded claim.” Ippolito v. WNS, Inc., 864 F.2d
24                                                    No. 12-1010

440, 456 (7th Cir. 1988) (internal quotation marks omitted).
More fundamentally, Kipnis’s testimony cannot remotely be
construed as consent by the GSA Administrator to try a
completely new claim under the Rehabilitation Act or as
evidence tending to establish such a claim. The point of
Kipnis’s testimony about the restroom-compliance dispute was
to explain his concern about Reynolds’s interpersonal skills,
not to meet a newfangled retaliation claim that everyone
understood was lurking beneath the surface. The district court
properly denied Reynolds’s Rule 15(b)(2) motion to amend.
The motion for a new trial was a retread of that motion and for
the same reason was correctly denied.
   Similarly, the trial court was well within its discretion in
denying Reynolds’s Rule 15(b)(1) motion to amend his
complaint to add a claim under the Whistleblower Protection
Act. When a defendant objects that evidence presented by the
plaintiff at trial is not within the scope of an issue raised in the
complaint, Rule 15(b)(1) provides that the court should “freely
permit” the complaint to be amended to conform to the
evidence presented, but only when doing so “will aid in
presenting the merits” of the case and “the objecting party fails
to satisfy the court that the evidence would prejudice that
party’s … defense on the merits.” FED . R. CIV . P. 15(b)(1).
    Here, Reynolds attempted to testify about complaints he
allegedly made about the GSA’s effort to purchase a piece of
property many years before the decision about the Building
Manager promotion, testimony that he apparently thought
would form the basis of a claim under the Whistleblower
Protection Act. The GSA Administrator objected that this
No. 12-1010                                                  25

testimony was outside the scope of the issues raised by the
pleadings. Reynolds later sought to add a claim under the
Whistleblower Protection Act, but the district court was right
to reject this prejudicial attempt to add a wholly unrelated new
cause of action to the suit.


                                                     AFFIRMED .